DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (Rogers: Pub. No. 2013/0150754).
Regarding claim 18, Rogers discloses a system comprising: a database (storage medium) having a pre-recorded voice audio signal stored thereon (stored voice tracks; par. 0058); 3Application No. 16/393,022Attorney Docket No. 130837-0001UTO1 a heart monitor with a microphone (stethoscope sensor 110, 210; par. 0029), configured to pick-up a heartbeat sound wave (see at least par. 0029) and converting the original sound wave to an electronic audio signal (transducer signal) and a transmitter (output module 140 or communication module 251), configured to transmit the electrical audio signal (see pars. 0033, 0034, Fig. 8, etc.); headphones 822 with a receiver and speaker (inherently required; par. 0060 Bluetooth receiver, Fig. 8 speakers 830a, 830b), configured to receive the transmitted electronic audio signal and replay the electronic audio signal for a user (par. 0058), while the user is meditating, relaxing, or working out after (i) the heartbeat sound wave is picked-up and then converted to the electronic audio signal by the microphone (inherently required process in any electronic stethoscope), (ii) the electronic audio signal is transmitted to the receiver of the headphones via the transmitter (inherent that the electronic audio signal must be transmitted to the headphone receiver in order for the user to hear it), and (iii) the electronic audio signal is converted back into a soundwave by the speaker (inherent function of any speaker); and a software application configured to (i) generate an overlaid audio signal by overlaying the pre-recorded voice audio signal onto the electronic audio signal (par. 0058; voice tracks simultaneously played back with recorded body sounds) and (ii) transmit the overlaid audio signal to the user while the user is meditating, relaxing, or working out.
Regarding the reference to a user meditating, relaxing or working out, an apparatus claim covers what a device is, not what a device does (see MPEP 2114, II.).  The apparatus of Rogers is wholly capable of performing its operation while a user is meditating, relaxing or working out.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (Goldberg: Pub. No. 2017/0333666) in view of Rogers.
Regarding claims 18 and 19, Goldberg discloses a system comprising: a database having a pre-recorded voice audio signal stored thereon (par. 0002; recorded voice instructions); 3Application No. 16/393,022Attorney Docket No. 130837-0001UTO1 a heart monitor (see for example Figs. 1 and 3, element 120, par. 0016), the system is configured to further play audio signals via speakers which may include headphones (par. 0022 where headphones by nature include speakers and a receiver, where a “receiver” may broadly be considered any element that receives audio information, including cables and wireless receiver structure such as Bluetooth capable headphones) capable of receiving transmitted audio signals and capable of replaying the audio signal for a user while the user is meditating, relaxing or working out (voice guided meditation with step-by-step instructions).  Goldberg further discloses that biofeedback of physiological signals may occur while the user is meditating (pars. 0027, 0029; before, during and after meditation).
While Goldberg does not explicitly discuss the use of a microphone to pick-up the heartbeat sound wave and convert it to an electronic audio signal, the manner of obtaining the heartbeat information required by Goldberg (see par. 0016; heart rate) and the manner of feeding such information back to the user (e.g., in an audio manner rather than a visual manner as suggested by Goldberg; see Fig. , would clearly have been considered a matter of obvious design dependent upon the type of fitness tracker device available to the user.  Given that it is old and well-known to detect one’s heartbeat information from the use of a microphone pick-up (see Rogers), and given that biofeedback of heart sounds is old and well-known (again see Rogers), one of ordinary skill in the art would have seen the particular manner of detection and playback to be an obvious matter of design.  One would reasonably expect any system capable of detecting the heartbeat and capable of informing the user of said heartbeat to work equally well.  The transmission of an electronic audio signal to a headphone receiver and the conversion of the signal into a soundwave for human perception during meditation and voiced meditation instruction, would have therefore been considered a matter of obvious design to those of ordinary skill in the art.
Allowable Subject Matter
Claims 1-17 are allowed.
The prior art of record does not appear to disclose the recited software application configured to isolate portions of the electronic audio signal associated with increased heartrate variability over time, and transmit the isolated portions to the user while the user is meditating, relaxing or working out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
May 21, 2022